Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 22-31 are currently pending in this application.
Claim 30-31 are new claims.

Response to Amendments
The applicant amended independent claims 22 and 25 with “A three-dimensional data generation method performed by a movable object” and “generating first three-dimensional data using a sensor provided on the movable object”.
The applicant amended independent claims 28 and 29 with “A three-dimensional data generation device provided on a movable object”.

Terminal Disclaimer
The applicant filed a Terminal Disclaimer on April 8, 2022 and it was approved on April 8, 2022.  The nonstatutory double patenting rejection has been overcome.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rameau et al. (“A Real-time Augmented Reality System to See-Through Cars,” IEEE Transactions on Visualization and Computer Graphics, Vol. 22 No. 11, November 2016 (Manuscript received March 15, 2016; accepted on July 15, 2016); IDS)..

Regarding claim 22,  Rameau teaches a three-dimensional data generation method (e.g.,  In this paper, we focus on a realistic generation of a seamless seeing-through effect with a proper view point correction and with a delay under 100ms.  Rameau: p. 2396 col. 1 para. 1 L.2-4. The stereo vision system mounted on the front car allows to create a sparse 3D map of the environment where the rear car can be localized.  Rameau: Abstract L.5-6) performed by a movable object (e.g., In this paper, we present a real-time marker-less system to see through cars. For this purpose, two cars are equipped with cameras and an appropriate wireless communication system. The stereo vision system mounted on the front car allows to create a sparse 3D map of the environment where the rear car can be localized.  Rameau: Abstract L.4-6.  The movable objects are the cars (front and rear) equipped with cameras and appropriate wireless communication system), the method comprising:
generating first three-dimensional data using a sensor (e.g., the front vehicle is equipped with a stereo vision system; Rameau: p. 2395 col. 1 para. 2 L.5-6.  On the front vehicle we use two PointGrey Flea 3 color cameras:(FL3-U3-13E4C-C), 1.3 Megapixels, 1/1.8” e2v EV76C560 CMOS sensor and global shutter. These cameras are equipped with LM3NCM lenses which provide a 90◦ horizontal ﬁeld of view. The baseline be-tween these two cameras is 53cm. Rameau: p. 2398 col. 2 para. 6 L.1-5.  Therefore, stereo images (3D data) are obtained with the two color cameras) provided on the movable object (e.g., In this paper, we present a real-time marker-less system to see through cars. For this purpose, two cars are equipped with cameras and an appropriate wireless communication system. The stereo vision system mounted on the front car allows to create a sparse 3D map of the environment where the rear car can be localized.  Rameau: Abstract L.4-6.  The movable object is the front car equipped with cameras and appropriate wireless communication system); 
receiving second three-dimensional data via a network (e.g., Only three types of data are transferred between the two cars: the new 3D points to be added to the map (and their ORB descriptors), the pose of the rear car MBW and the synthetic patch to be stitched to the current rear car image. Rameau: p. 2399 col. 2 para. 5 L.7-10.  3D map updates: Every 1.5 meters a new set of 3D points, as well as their ORB descriptors, are transferred to the rear car. The number of transferred points is limited to a maximum of 500, these points and feature descriptors are sent as an uncompressed image (see Fig. 8). Rameau: p. 2399 col. 2 para. 6 L.1-4 to p. 2400 col 1 para.1 L.1 and Fig. 7; reproduced below for reference.  

    PNG
    media_image1.png
    549
    578
    media_image1.png
    Greyscale

It can be seen from Fig. 7 that synthetic patch and 3D map update are received in the rear car.  The visual odometry and the rear car localization strategy provide MtLW and MtBW, respectively the pose of the front and the rear car.  Rameau: p. 2397 col. 2 para. 6. Thus, the inter-car pose MtBL is a simple composition of these two rigid transformations: 

    PNG
    media_image2.png
    62
    417
    media_image2.png
    Greyscale

Rameau: p. 2398 col. 1 para. 1 L.1-3.  In this situation, all the transformations in our system are known at a time t. Therefore, the reprojection of a 3D point Pti triangulated using the front car stereo vision system can be reprojected in the rear car image at the coordinates ptBi with this well-known relation:

    PNG
    media_image3.png
    79
    448
    media_image3.png
    Greyscale

Rameau: p. 2398 col. 1 para. 1 L.4-8. The rear car pose is transferred to the front car to synthesize the images viewed from the rear car at the provided pose.  This transfer is almost neglectable since only 6 ﬂoats have to be considered (3 for the rotation and 3 for the translation), then only 192 bits are needed. Rameau: p. 2400 col. 1 para. 3.  As aforementioned, our architecture is efﬁcient to reduce the delay due to the computational time but it is also optimal to limit the data to be transferred between both cars. According to our estimations, the maximum required bandwidth is 9.2Mbits/s, it satisﬁes even slow V2V communication systems. For the sake of clarity, we propose here a rough estimation of the necessary network bandwidth for every single component to be transferred. Only three types of data are transferred between the two cars: the new 3D points to be added to the map (and their ORB descriptors), the pose of the rear car MBW and the synthetic patch to be stitched to the current rear car image.  Rameau: p. 2399 col. 2 para. 5.  Therefore, data is transferred between two cars with (an appropriate wireless communication system; Rameau: Abstract L.5) that satisfies slow V2V communication systems); and 
merging the first three-dimensional data with the second three-dimensional data to generate third three-dimensional data such that a third density of three-dimensional points in the third three-dimensional data is higher than each of a first density of three-dimensional points in the first three-dimensional data and a second density of three-dimensional points in the second three-dimensional data (e.g.,  Accordingly, if a dense depth map from the front vehicle is computed, it is possible to reproject all the pixels of the image ItL into the rear car image. This process is called image synthesis and allows to create a new image from another arbitrary view point. For our application, we use this technique to create a seamless transparency effect to see through the front car from the rear car’s view point. This approach has the advantage to take the 3D structure of the scene into consideration unlike other naive warping methods [4]. An example of synthetic image is provided in Fig. 5(b).  Rameau: p. 2398 col. 1 para. 1 L.9-17.  Therefore, the first three-dimensional data (stereo image) and the second three-dimensional data (pose information) are combined to create (synthesize) a new image from the rear car pose. This synthesized new image is taken as the third image.  The synthesized is then used to produce patches to replace the occlusion area due the front vehicle to be displayed at the rear vehicle). 

Regarding claim 23, Rameau teaches the three-dimensional data generation method according to claim 22, wherein 
the sensor comprises at least one of a laser sensor or multi cameras provided on a movable object (e.g., On the front vehicle we use two PointGrey Flea 3 color cameras:(FL3-U3-13E4C-C), 1.3 Megapixels, 1/1.8” e2v EV76C560 CMOS sensor and global shutter. These cameras are equipped with LM3NCM lenses which provide a 90◦ horizontal ﬁeld of view. The baseline be-tween these two cameras is 53cm. Rameau: p. 2398 col. 2 para. 6 L.1-5.  The front vehicle is a movable object), 
the second three-dimensional data is received from another movable object comprising another sensor on the other movable object (e.g., This system is designed to share the computational load on both computers in order to reach real-time performances. Hence, the laptop in the front car is used for the visual odometry and the image synthesis tasks, while the rear car’s computer is dedicated to localize the camera in the 3D map and to stitch the synthetic patch on the current image. Rameau: p. 2399 col. 2 para. 1 L.2-7. To summarize: at every new image acquisition, the visual odometry is performed on the front car, thus, the new 3D points and their corresponding ORB features are transferred to the rear vehicle. The 3D map is then updated using these points, while the rear car localization is performed in parallel (such that the computation of the pose does not require to wait for any update of the map). Therefore, the rear car pose is transferred to the front vehicle to compute the appropriate synthetic image. Rameau: p. 2399 col. 2 para. 2 L.1-8. Therefore, the second three-dimensional data is the rear car pose and is calculated with the rear car’s computer; which performs the functionality of pose estimator of the rear car which the other movable object). 

Regarding claim 24, Rameau teaches the three-dimensional data generation method according to claim 22, wherein in the receiving, encoded three-dimensional data is received and the encoded three-dimensional data is decoded to generate the second three-dimensional data (e.g., Rear car pose transfer: This transfer is almost neglectable since only 6 ﬂoats have to be considered (3 for the rotation and 3 for the translation), then only 192 bits are needed. Rameau: p. 2400 col. 1 para. 3.  The position are encoded into 192 bits and is decoded at the front vehicle to the position on the 3D map so that image synthesis is performed based on the position).

Regarding claim 30, Rameau teaches the three-dimensional data generation method according to claim 23, further comprising:
retrieving the other movable object according to an occlusion region of the sensor (e.g., Using the synthetic image presented in the previous subsection, we can overcome the occlusion of the front car in the rear car image. Nonetheless, the detection of the position of the occlusion (the front car) in the image is recommended for two main reasons. The ﬁrst one is related to the transfer speed of the current V2V communication systems, which is limited to 100Mbits/sec. Indeed, detecting the occluded part allows to send only this Region Of Interest (ROI) to the rear vehicle (more explanations related to this aspect are available in Sec. 5.3). The second reason —the detection of the front car is essential —is that the image quality on the outer part of the synthetic image is more prone to noise and distortion than the central part of the image which usually contains the occluded area. Rameau: p. 2398 col. 2 para. 2.  To obtain the position of the ROI, using visual tracking algorithms is a common solution which is for instance utilized in [4].  Rameau: p. 2398 col. 2 para. 3 L.1-2.  The rear car’s computer is dedicated to localize the camera in the 3D map and to stitch the synthetic patch on the current image. Rameau: p. 2399 col. 2 para. 1 L.6-7.  Therefore, the position of the ROI (occlusion position by the front car) is detected in the rear car); and
transmitting, to the other movable object retrieved, a request for transmitting the second three-dimensional data (e.g., The ROI is determined using the extremal positions of these reprojected points on the image. Therefore, the synthetic patch is cropped appropriately and stitched on the current rear car image.  Rameau: p. 2398 col. 2 para. 4 L.6-9. the laptop in the front car is used for the visual odometry and the image synthesis tasks, Rameau: p. 2399 col. 2 para. 2 L.4-5. at every new image acquisition, the visual odometry is performed on the front car, thus, the new 3D points and their corresponding ORB features are transferred to the rear vehicle. Rameau: p. 2399 para. 2 L.1-3. Therefore, the rear car pose is transferred to the front vehicle to compute the appropriate synthetic image. Finally, the synthetic patch is sent to the rear car for display purposes. Rameau: p. 2399 col. 2 para. 2 L.6-9).

Regarding claims 25-27 and 31, the claims are similar in scope to claims 22-24 and 30 respectively and they are rejected under similar rationale as claims 22-24 and  30 respectively.
Claims 25-26 further recites occlusion region of the sensor and this is disclosed with “In this paper, we propose a see-through system to solve the visibility problem in overtaking situations by overcoming the occlusion caused by the front car. Speciﬁcally, we aim to literally see through the front car from the rear car point of view.” (Rameau: p. 2395 col. 1 para. 2 L.1-4).  “The detection of the position of the occlusion (the front car) in the image is recommended for two main reasons. The ﬁrst one is related to the transfer speed of the current V2V communication systems, which is limited to 100Mbits/sec. Indeed, detecting the occluded part allows to send only this Region Of Interest (ROI) to the rear vehicle (more explanations related to this aspect are available in Sec. 5.3). The second reason —the detection of the front car is essential —is that the image quality on the outer part of the synthetic image is more prone to noise and distortion than the central part of the image which usually contains the occluded area.” (Rameau: p. 2398 col. 2 para. 2 L.3-12).

Regarding claim 28, the claim is a device claim of the method claim 22.  The claim is similar in scope to claim 22 and it is rejected under similar rationale as claim 22.
Rameau teaches that “Concerning the network, a signal ampliﬁer PicoStation M is used to ensure a sufﬁciently large area coverage. In most of the situations, the signal is well received up to 30 meters. This network ampliﬁer is equipped with a 2.4Ghz antenna and can support transfer up to 100Mbits/s.” (Rameau: p. 2399 col. 1 para. 3 L.1-5). “Two laptops (one in each car) are utilized to run our algorithm. These laptops have similar specs: Quad Core 2.4 GHz, 8GB RAM, and SSD disk. It should be noted that none of our computation is done on GPU. The time synchronization between the laptops has been done using the daemon Chronyd2 on Ubuntu.” (Rameau: p. 2399 col. 1 para. 4).

Regarding claim 29, the claim is a device claim of the method claim 25.  The claim is similar in scope to claim 25 and it is rejected under similar rationale as claim 25.
Rameau teaches that “Concerning the network, a signal ampliﬁer PicoStation M is used to ensure a sufﬁciently large area coverage. In most of the situations, the signal is well received up to 30 meters. This network ampliﬁer is equipped with a 2.4Ghz antenna and can support transfer up to 100Mbits/s.” (Rameau: p. 2399 col. 1 para. 3 L.1-5). “Two laptops (one in each car) are utilized to run our algorithm. These laptops have similar specs: Quad Core 2.4 GHz, 8GB RAM, and SSD disk. It should be noted that none of our computation is done on GPU. The time synchronization between the laptops has been done using the daemon Chronyd2 on Ubuntu.” (Rameau: p. 2399 col. 1 para. 4).

Response to Arguments
Applicant’s response filed on July 14, 2022 have been fully considered but they are not persuasive.    
R1.	The applicant argued on p. 7 paras. 1 and 2 that “Further, according to the disclosure of Rameau, a 3D sensor, namely a stereo vision camera system, is not mounted in the rear car. Instead, only a single camera is mounted in the rear car. In other words, according to Rameau, the two items of three-dimensional data that are synthesized in one movable object, namely the rear car, are both three-dimensional data obtained by sensors mounted on the other movable object, namely the front car. 
On the other hand, the present application discloses a technique that merges the first three-dimensional data obtained in a movable object, namely a rear vehicle, by a sensor mounted on the movable object with the second three-dimensional data obtained by a sensor mounted on the other movable object, namely a front vehicle, and received via the network.”
The examiner disagrees respectfully.  It can be seen from Fig. 1 that a camera is mounted on the rear car, which is a movable object.  [Note, it is shown in Fig. 1 that two cameras are mounted on the front car.].  From Fig. 7, it can be seen that synthetic patch and 3D points + Features are received at the rear car from the front car.  Therefore, it is interpreted that three-dimensional (3D) data (3D points + Features and stitch patch) is received at the rear car and these data is used to stitch to the current rear car image “to overcome the occlusion and to create a seamless see-through effect which preserves the structure of the scene.” (Rameau: Abstract L.7-8).
For details, please see the rejection to the claims above.
R2.	Regarding new claims 30-31, the features of the claims are disclosed with the reference of Rameau in sec. 4.4 Front Car Detection And Image Stitching and sec. 5.2 Architecture.  Specifically, “This system is designed to share the computational load on both computers in order to reach real-time performances. Hence, the laptop in the front car is used for the visual odometry and the image synthesis tasks, while the rear car’s computer is dedicated to localize the camera in the 3D map and to stitch the synthetic patch on the current image.” (Rameau: p. 2399 col. 2 para. 1 L.2-7); “To summarize: at every new image acquisition, the visual odometry is performed on the front car, thus, the new 3D points and their corresponding ORB features are transferred to the rear vehicle.” (Rameau: p. 2399 col. 2 para. 2 L.1-3); “Therefore, the rear car pose is transferred to the front vehicle to compute the appropriate synthetic image. Finally, the synthetic patch is sent to the rear car for display purposes.” (Rameau: p. 2399 col. 2 para. 2 L.7-10)
For details, please see the rejection to the claims above.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Shibata (2007/0030212) teaches that “A problem to be solved by the invention is to provide a vehicle outside-image display apparatus that is capable of visualizing a visual field blocked by an obstacle. A vehicle outside-image display apparatus includes a vehicle outside-image capturing unit (114) adapted to capture an image outside the vehicle by a camera (111), an image receiving unit (116) adapted to receive vehicle outside-image information from outside, an image combining unit (118) adapted to combine the vehicle outside-image information received by the image receiving unit (116) with an image captured by the vehicle outside-image capturing unit (114), and an image display device (141) adapted to display renewed vehicle outside-image information produced by the image combining unit (118).” (Shibata: Abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611